Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the second material in claim 8 and 18, the central panel, the first end panel, and the second end panel are separately formed in claim 16, a distance from the first end to the second end defining a length of the inner wall that is greater than the width of the chamber in claim 11 (please provide labels for the distance), the inner panel the first end panel, and the second end panel are formed of a first material and the at least one of the living hinges being formed of a second material.

Claims 8, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. It is unclear what comprises the second material in claim 8.  Please identify in the drawing.

Claims 1-8, 11, 12, 13, 14, 15, 16, 17, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (8033405).  Wang teaches a bag (1) having a chamber defined by an end wall (fig. 9, the lower divider), a first side wall (11) extending from the end wall, and a second side wall extending from the end wall and spaced apart from the first side wall, a distance between the first side wall and the second side wall defining a width of the chamber, an inner  by a fourth living hinge.  Note the living hinge is a fabric hinge as applicant’s.

(19) Further, the partition members can be fixedly fastened to the inside of the shelf with stitches.

Regarding claims 2-3, the inner wall 3 is operable between a first position having the central panel disposed adjacent to the end wall of the bag and a second position having the central panel spaced apart from the end wall of the bag in figs 9 and 10.  
Regarding claim 4, note the rigid material.
a plurality of horizontal partition panels  connected between the two vertical side panels at different elevations and  dividing the holding space of the closet organizer into multiple vertically  spaced receiving spaces.  Further, partition boards may be inserted into the  receiving spaces to divide each receiving space into multiple compartments.   The partition boards are hardboards made of plastics, wood, metal, or any of a variety of other hard materials. 

Regarding claim 6, note the length of the inner wall from the first living hinge to the fourth living hinge is greater than the width of the chamber.  
Regarding claim 7, note the teachings:
(25)    Further, the shaped partition members 2 are preferably made by wrapping four hardboards with a flexible fabric, so that the hardboards form with the flexible fabric the first and second side boards 22 and 22a and the intermediate board 21, and the gaps between each two adjacent hardboards form with the flexible fabric the respective folding lines 221 and 222.
	
.
Claims 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (8033405) in view of Lo (9211002):  Regarding claim 8, regarding the central panel, the first end panel, and the second end panel are integrally formed of a first material.  Lo teaches a movable inner wall with end panels can be integrally formed of a first material.
However, embodiments of the present  invention further contemplate that the partition 28 may be formed from a single  section of material that is capable of bending and holding its shape, such as a  shape-memory alloy. (with emphasis)	

It would have been obvious to one of ordinary skill in the art to provide the central panel, the first end panel, and the second end panel are integrally formed of a first material to provide added durability and/or usability.
	Regarding claims 9 and 19, Lo teaches that it is known in the art to provide fastener at 202 in fig. 5.  It would have been obvious to one of ordinary skill in the art to provide fastener as taught by Lo to provide added security.

Claims 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hagen (3519318).  Wang meets all claimed limitations except for the closure panel.  Hagen teaches that it is known in the art to provide closure panel 22, fig. 1.  It would have been obvious to one of ordinary skill in the art to provide a closure panel to provide added security and/or privacy and/or to prevent contents from falling out. 


For example, with reference to FIGS. 5(a)-(b) the first and second inner panels 185, 187 of the partition 28 may include hook-and-loop fastener material 202 on portions of their left and right-facing sides 180,182.  Similarly, portions of the side walls of the compartment 26 may have hook-and-loop fastener material 202 located thereon.  As a result, the first and second inner panels 185, 187 of  the partition 28 may be secured to the side walls of the compartment 26 at  positions where the hook-and-loop fastener material 202 of the partition and  the side walls align to keep the partition secured in place within the  compartment at a specific orientation.  (with emphasis)


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over JP 61-199226.  JP’226 teaches a bag (1) having a chamber defined by an end wall (3a), a first side wall (3b) extending from the end wall, and a second side wall (3b) extending from the end wall and spaced apart from the first side wall, a distance between the first side wall and the second side wall defining a width of the chamber; and an inner wall having a central panel 4 operable between first position and second position (the dash line) by the pivot points on the fasteners.  

Claims 1-6, 10, 11-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP’226 in view of Wang.  JP ‘226 meets all claimed limitations except for the inner panel comprising a central panel, two end panels attached at the ends of the central panel via living hinges and the ends panels being attached to the sidewall by living hinge.   Wang teaches that it is known in the art to provide an inner panel comprising a central panel, end panels attached at the ends of the central panel via living hinges, two end panels and the ends panels being attached to the sidewall by living hinge.  It would have been obvious to one of ordinary skill in the art to provide the inner panel as taught by Wang to provide an alternative separator to separate contents easily.  
Claims 8-9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the JP’226 in view of Wang, and further in view of Lo.  As set forth supra, regarding claim 8, Lo teaches a movable inner wall with end panels can be integrally formed of a first material.  It would have been obvious to one of ordinary skill in the art to provide the central panel, the first end panel, and the second end panel are integrally formed of a first material to provide added durability and/or usability.
	Regarding claims 9 and 19, Lo teaches that it is known in the art to provide fastener at 202 in fig. 5.  It would have been obvious to one of ordinary skill in the art to provide fastener as taught by Lo to provide added security.
Note that other claims can be rejected by Moorman US 5967406.




	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733